CHILTON, J.
The motion to quash this indictment, as also to arrest the judgment, was properly overruled. Waiving the consideration of the question, whether, inasmuch as the indictment charges a larceny from the person of a certain purse of the value of one dollar, this would not, under the general finding of the jury, support the judgment of the court, we are quite sure that the indictment sufficiently avers the larceny of the bank notes. The number, denomination and value of the notes are stated, and the indictment describes them as “banknotes.” In this it conforms to the statute, which enacts that “ every person who shall commit the offence of larceny, by stealing any goods or chattels, or any bank note, bond,” &e. It seems to be well settled by cases arising under similar statutes, that it is sufficient to charge the stealing of bank notes eo nomine. See the cases cited on the brief of the Attorney General. It was for*17merly the practice in indictments for stealing notes, &c., to set them out at full length (3 M. & S. 541; 2 Russ. 170,) hut it has long been settled, that this particularity is unnecessary, and that it is sufficient if the indictment follow the descriptions of the property stolen as given in the statute. — 2 Russ. 186, (top page ■ 3d Ed.) and cases cited.
In Rex v. Johnson, 3 M. & S. 539, Lord Ellenborough, C. J. said he considered that after the statute had made bank notes the subject of larceny, they might be described in the same manner as other things that have an intrinsic value; .that is, by any description applicable to them as a chattel.
Le Blanc, J.,in the same case, replying to an objection similar to that urged by the counsel for the prisoner in the case before us, said “ The argument upon this part of the case has arisen from the practice that has prevailed, of describing the particular sum for which the note is payable, and that the money secured thereby is unsatisfied. But the answer to such an argument is this, that whether it' be payable for one sum, or for another, it is equally a bank note, and a bank note is -'the subject of larceny. Therefore, it is not -a* good objection, that the bank note is not sufficiently set out.” These remarks are cited with approval by Mr. Russell, (2 R.187,) and are so apposite to the case before us, that we deem any further comment unnecessary. See the cases cited in the United States v. Moulton, 5 Mason’s C. C. Rep. 537, and Greeson v. The State, 5 How. (Miss.) Rep. 30-38. Those authorities conclusively show that the court below did not mistake' the law in the points referred to this court as novel and difficult, and'as there is no writ of error in the case, We cannot look into the bill of exceptions.
Let the judgment be affirmed.